DETAILED ACTION
Drawings
The drawings are objected to because they fail to show “a nest portion 75” (which is described in the specification paragraph 0099 and recited in claim 1, for example).
 The drawings are also objected to because they fail to show “a distance Z” (which is described in the specification paragraph 00100 and recited in claim 10, for example).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 recites “a nest portion (75)” having a referencing number 75, but said referencing number 75 is not shown in the drawings.  
Claim 10 recites “a distance (Z)” having a referencing character Z, but said referencing character Z also is not shown in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 45 and 47 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The claims essentially recite a controller that powers-off the electronics (38, 40) of the heat press 10…  However, the specification (Par. 0094) essentially describes a controller that powers-off the heating coil 42 of the heat press 10… Therefore, going forwards with examination, and to be consistent with the specification, the electronics as claimed are interpreted to comprise the heating coil (Also, please see the rejections of the claims under USC 103 below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2,655,333).
Taylor teaches a heat press docking station base comprising (See figs. 1-3, reproduced below):
a nest portion including a body shell (10) and a perforated floor (32), the body shell (10) having a lower surface (12), the perforated floor (32) connected to the body shell (10); and
one or more legs (26) extending from a lower surface (12) of the body shell (10).

    PNG
    media_image1.png
    973
    786
    media_image1.png
    Greyscale


Claims 21-23 and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawrot et al. (US 4,686,352).  
Nawrot teaches:
21. 	A heat press (10) comprising (See figs. 3, 2, reproduced below): 
a deflector subassembly (= upper housing; Col. 7, lines 17-24) including a force deflector (18, 144) and an insulation base portion (16), the force deflector (18, 144) including an upper handle portion (144), the insulation base portion (16) connected to the force deflector (18, 144); 
a heating subassembly including electronics (= PCBs 214, 216, 218, control knob 107a, control circuitry), a heating coil (26), and a heat plate (12), the electronics connected to a power source (36, 38; Fig. 2), wherein the electronics includes at least one actuator (= control knob 107a; Fig. 1) and a controller (= control circuitry; Fig. 10), the heating coil (26) connected to the electronics, the a heat plate (12) thermally coupled to the heating coil (26); and 
a housing cover (14) that is connected to and at least partially encloses one or more components of both of the deflector subassembly and the heating subassembly (as seen at least in figs. 3,  2).


    PNG
    media_image2.png
    620
    939
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1321
    902
    media_image3.png
    Greyscale

22. 	The heat press (10) of claim 21, wherein the force deflector (18, 144) further comprises: 
a lower bowl-shaped portion (18) extending from a distal end of the upper handle portion (144), wherein the lower bowl-shaped portion (18) includes a downwardly-facing lip (as seen at least in fig. 3, reproduced again below).

    PNG
    media_image4.png
    620
    1129
    media_image4.png
    Greyscale


23. 	The heat press (10) of claim 22, wherein the insulation base portion (16) further comprises: 
a lower bowl-shaped portion (16) having: 
a downwardly-facing lip (as seen at least in figs. 3, 2); and 
a peripheral upwardly-facing ledge surface (Fig. 3 above) that defines a portion of an upper surface of the insulation base portion (16), wherein the downwardly-facing lip of the lower bowl-shaped portion (18) of the force deflector (18, 144) is disposed adjacent and mates with the peripheral upwardly-facing ledge surface of the insulation base portion 16 (as seen at least in figs. 3, 2).
38. 	A compact packaging subassembly of a heat press (10), the compact packaging subassembly comprising (See figs. 2, 3 above): 
a housing cover (14, 18) including a proximal end (= an upper end covering a handle portion 144), a distal end (= a lower end by a heat plate 12), a handle portion (144; Col. 7. Lines 17-24), a leading side portion having a proximal end portion extending from a first end of the handle portion (144), a trailing side portion having a proximal end portion extending from a second end of the handle portion (144), and a heating subassembly-receiving base portion (18; Fig. 3) having a first end and a second end, wherein the first end of the heating subassembly-receiving base portion (18) is connected to a distal end portion of the leading side portion, wherein the second end of the heating subassembly-receiving base portion (18) is connected to a distal end portion of the trailing side portion, wherein the handle portion (144), the leading side portion, the trailing side portion, and the heating subassembly-receiving base portion (18) define a passage extending through the housing cover 14 (the passage houses electronic PCBs 214, 216, 218, control circuitry, etc., as seen at least in figs. 3, 2); and
electronics (PCBs 214, 216, 218, control knob 107a, control circuitry) disposed within the proximal end (as seen at least in fig. 3) of the housing cover (14) and away from the heating subassembly-receiving base portion (18) that at least partially defines the distal end (18) of the housing cover (14, 18).

39. 	The compact packaging subassembly of claim 38, wherein the electronics (PCBs 214, 216, 218, control knob 107a, control circuitry) include: 
a first printed circuit board (214) arranged perpendicular to a horizontal plane defined by the heating subassembly-receiving base portion 18 (as seen at least in figs. 3, 2); and 
a second printed circuit board (216) arranged perpendicular to a horizontal plane defined by the heating subassembly-receiving base portion 18 (as seen at least in figs. 3, 2). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrot et al. in view of Chou (US 9,553,442 B2).
45. 	Nawrot teaches the compact packaging subassembly of claim 38, but is silent about: wherein the electronics (comprising an electric heating coil) includes:  at least one motion detection sensor communicatively-coupled to a controller that powers-off the electronics when the housing cover (14, 18) is not moved for a period of time by a user.
Chou teaches a compact packaging subassembly comprising electronics (comprising an electric heating device 9), wherein the electronics includes:  at least one motion detection sensor (41) communicatively-coupled to a controller (4/42) that powers-off the electronics (electric heating device 9) when a housing cover is not moved for a period of time by a user (Figs. 1, 2, reproduced below)
Chou Col. 3, lines 10-36: “In this embodiment, the electric device 9 is an electric iron, see FIG. 2, and the multi-directional sensor switch 41 determines that the electric device 9 is at the normal use state when the electric device 9 is disposed at the normal use position and is moved to and fro…The control circuit 42 further controls the electric power switch 3 to stop providing the electric power to the electric device 9 when the control circuit 42 continuously receives the standby signal for a first predetermined time period.”  
Chou claim 1: “wherein said control circuit (42) further controls said electric power switch (3) to stop providing the electric power to the electric device (9) when said control circuit (42) continuously receives the standby signal for a first predetermined time period…”

    PNG
    media_image5.png
    536
    923
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    416
    534
    media_image6.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Chou teaching to Nawrot subassembly by having the electronics (comprising an electric heating coil) include:  at least one motion detection sensor communicatively-coupled to a controller that powers-off the electronics when the housing cover is not moved for a period of time by a user, in order to provide safety for example.
47. 	Nawrot teaches the compact packaging subassembly of claim 38, but is silent about:  wherein the electronics (comprising an electric heating coil) includes: one or more tilt sensors communicatively-coupled to a controller that powers-off the electronics when the housing cover (14, 18) is not tilted to a horizontal orientation by a user.
Chou teaches a compact packaging subassembly, wherein its electronics (comprising an electric heating device 9) includes: one or more tilt sensors (41) communicatively-coupled to a controller (4/42) that powers-off the electronics (electric heating device 9) when the housing cover is not tilted to a horizontal orientation by a user (as illustrated in figs. 3, 4, reproduced below).
Chou abstract:  “The control unit (4/42) controls the electric power switch (3) to provide electric power to the electric device (9) when the electric device (9) is at the normal use state, and to stop providing the electric power to the electric device (9) when the electric device (9) is at the abnormal inclined position.”
Chou claim 1: “…wherein said multi-directional sensor switch (41) outputs the power-off signal when the electric device (9) is inclined from the standby position, backward beyond a first predetermined angle or frontward to the normal use position beyond a second predetermined angle.”


    PNG
    media_image7.png
    393
    527
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    340
    495
    media_image8.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Chou teaching to Nawrot subassembly by having the electronics (comprising an electric heating coil) include:  one or more tilt sensors communicatively-coupled to a controller that powers-off the electronics when the housing cover is not tilted to a horizontal orientation by a user, in order to provide safety for example.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the body shell (60, 62) includes: an inner peripheral body shell portion (60); and an outer peripheral body shell portion (62) joined to the inner peripheral body shell portion (60).”
(Claims 3-11 are dependent on claim 2.) 

With respect to claim 12, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “a heat resistant material insert (66) disposed within a cavity formed by the one or more legs (58).“

With respect to claim 40, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the first printed circuit board (38) is at least partially disposed within the handle portion (20) of the housing cover (12), wherein the second printed circuit board (40) is at least partially disposed within the leading side portion (21) of the housing cover (12).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           June 3, 2022